                                                                                         FILED
                                                                                2019 Nov-26 PM 03:50
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA,                 }
                                          }
v.                                        }   Case No.: 2:19-cr-00035-ACA-JHE-1
                                          }
JOSE RAMON CALDERON, JR.,                 }
                                          }
       Defendant.                         }


                                     ORDER
       This matter comes before the court on the magistrate judge’s report and

recommendation (doc. 29) that the court deny Defendant Jose Ramon Calderon

Jr.’s amended motion to suppress (doc. 19). Mr. Calderon filed objections. (Doc.

30).

       In his objections, Mr. Calderon does not argue that the magistrate judge’s

report contained any factual errors or relied on improper law. Instead, he disagrees

with the magistrate judge’s weighing of the evidence and ultimate legal conclusion

based on that evidence. Because Mr. Calderon’s objections do not support rejecting

the magistrate judge’s recommendation, the court OVERRULES all those

objections. (Doc. 30).

       The court considered the entire record in this case de novo, including the

report and recommendation, the transcript of the suppression hearing, specifically
the video recording of Mr. Calderon’s XXXXXXXX, all filings in support of and

in response to the amended motion to suppress, and Mr. Calderon’s objections. The

court finds that it should ACCEPT the magistrate judge’s report and ADOPT his

recommendation to DENY the motion to suppress.

      DONE and ORDERED this November 26, 2019.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE
      ac




                                        2
